Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                          Document     Page 1 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                          Document     Page 2 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                          Document     Page 3 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                          Document     Page 4 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                          Document     Page 5 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                          Document     Page 6 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                          Document     Page 7 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                          Document     Page 8 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                          Document     Page 9 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 10 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 11 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 12 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 13 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 14 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 15 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 16 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 17 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 18 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 19 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 20 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 21 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 22 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 23 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 24 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 25 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 26 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 27 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 28 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 29 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 30 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 31 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 32 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 33 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 34 of 35
Case 19-13094   Doc 15   Filed 10/04/19 Entered 10/04/19 10:22:59   Desc Main
                         Document      Page 35 of 35
